                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



Angela Baron,                                                   Case No. 3:16-cv-1428

                        Plaintiff

        v.                                                      MEMORANDUM OPINION


State of Ohio Veterans Home,

                        Defendant

                                       I.      INTRODUCTION

        Defendant State of Ohio Veterans Home (“OVH”) moved for summary judgment on the

single claim alleged in the Complaint, retaliation in violation of Title VII. (Doc. No. 31). Plaintiff

Angela Baron filed a memorandum in opposition, (Doc. No. 36), and Defendant replied, (Doc. No.

37).

                                        II.     BACKGROUND

        In or around June 2015, Baron filed a complaint of sexual harassment against her supervisor

at the time, Mick Oppy. (Doc. No. 27 at 147; Doc. No. 27-1 at 2; Doc. No. 27-3 at 2). Oppy was

subsequently terminated in or around July 2015, allegedly for sexual harassment. (Doc. No. 27 at 41,

148; Doc. No. 27-3 at 2). Following Oppy’s termination, Robin Carlin was hired on an interim basis

to ensure “things were functioning properly.” (Doc. No. 29 at 24-25).      To do so, Carlin regularly

investigated inquiries by the union and the employees. (Doc. No. 29 at 37-39). One such inquiry,

made by the union in September 2015, asked whether Baron was considered a full-time or part-time

employee. (Doc. No. 27 at 44-46; Doc. No. 29 at 34-35). While Baron was classified as a part-time

employee, she had been working forty hours per week for at least six years. (Doc. No. 27-3 at 2).

After conducting an investigation, Carlin determined Baron to be a part-time employee as classified
in her job description and reduced Baron’s hours to comply with the part-time classification. (Doc.

No. 29 at 39-40). Baron alleges her hours were reduced in retaliation for filing the sexual

harassment complaint. (Doc. No. 27-3).

                                           III.    STANDARD

        Summary judgment is appropriate if the movant demonstrates there is no genuine dispute of

material fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

All evidence must be viewed in the light most favorable to the nonmovant, White v. Baxter Healthcare

Corp., 533 F.3d 381, 390 (6th Cir. 2008), and all reasonable inferences are drawn in the nonmovant’s

favor. Rose v. State Farm Fire & Cas. Co., 766 F.3d 532, 535 (6th Cir. 2014). A factual dispute is

genuine if a reasonable jury could resolve the dispute and return a verdict in the nonmovant’s favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A disputed fact is material only if its

resolution might affect the outcome of the case under the governing substantive law. Rogers v.

O’Donnell, 737 F.3d 1026, 1030 (6th Cir. 2013).


                                          IV.     DISCUSSION

        “Title VII of the Civil Rights Act of 1964… provides remedies to employees for injuries

related to discriminatory conduct and associated wrongs by employers.” Univ. of Tex. S. Med. Ctr. v.

Nassar, 570 U.S. 338, 342 (2013). The Title VII claim asserted here relates to the associated wrong

of “employer retaliation on account of an employee’s having opposed, complained of, or sought

remedies for, unlawful workplace discrimination.” Id. (citing 42 U.S.C. § 2000e-3(a)).

        Because Baron provides no direct evidence of retaliation, this Title VII retaliation claim is

analyzed under the McDonnell Douglas/Burdine burden-shifting framework. See Imwalle v. Reliance Med.

Prods., Inc., 515 F.3d 531, 544 (6th Cir. 2008) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973) and Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248 (1981)). That is, the burden is first on

the employee to establish a prima facie case of retaliation by a preponderance of the evidence. Burdine,

450 U.S. at 252. If the employee is able to do so, the burden shifts to the employer “to articulate
                                                     2
some legitimate, nondiscriminatory reason” for the adverse employment action. Id. (quoting

McDonnell Douglas, 411 U.S. at 802). Finally, the employee must then “prove by a preponderance of

the evidence that the legitimate reasons offered by the defendant were not its true reasons, but were

a pretext for discrimination.” Id.

A.      PRIMA FACIE CASE

        To establish a prima facie case of retaliation, Baron must show:

        (1) [she] engaged in protected activity, (2) this exercise of [her] protected civil rights
        was known to the defendant, (3) the defendant thereafter took an employment
        action adverse to the plaintiff, and (4) there was a causal connection between the
        protected activity and the adverse employment action.

Imwalle, 515 F.3d at 544 (further citation omitted). Only the fourth element of causal connection is

disputed. (Doc. No. 31 at 9). “Th[is] final element requires proof of so-called ‘but-for’ causation,

meaning that the plaintiff must furnish evidence that ‘the unlawful retaliation would not have

occurred in the absence of the alleged wrongful action or actions of the employer.’” Mys v. Mich.

Dep’t of State Police, 886 F.3d 591, 600 (6th Cir. 2018) (quoting Nassar, 570 U.S. at 360).

        Here, Baron alleges that “but for” her sexual harassment complaint, her hours would not

have been reduced. In support, she alleges she received disparate treatment in that no other

employees’ hours were similarly reduced. She also alleges the temporal proximity between her

complaint and the reduction of hours evinces retaliation.

        First, Baron’s claim that she received disparate treatment is unfounded because she does not

allege there was any other part-time employee was working forty hours a week. As such, there is no

similarly-situated employee who was in a position to have his hours reduced for the same reasons.

        Accordingly, Baron will satisfy her prima facie burden only if she is able to demonstrate a “but

for” causal connection solely by temporal proximity. But temporal proximity alone will suffice only

in the rare case “[w]here an adverse employment action occurs very close in time after an employer

learns of a protected activity.” Mickey v. Zeider Tool & Die Co., 516 F.3d 516, 525 (6th Cir. 2008); see

also Vereecke v. Huron Valley Sch. Dist., 609 F.3d 392, 401 (6th Cir. 2010) (“[W]e have rarely found a
                                                     3
retaliatory motive based only on temporal proximity.”). Instead, “where some time elapses between

when the employer learns of a protected activity and the subsequent adverse employment action, the

employee must couple temporal proximity with other evidence of retaliatory conduct to establish

causality.” Mickey, 516 F.3d at 525. Further, “an intervening legitimate reason…dispels an inference

of retaliation based on temporal proximity.” Wasek v. Arrow Energy Servs., Inc., 682 F.3d 463, 472 (6th

Cir. 2012).

        In this case, Baron made the sexual harassment complaint in or around June 2015. (Doc.

No. 27 at 147; Doc. No. 27-1 at 2; Doc. No. 27-3 at 2). In July 2015, following and allegedly as a

result of Baron’s sexual harassment complaint, Oppy was fired. (Doc. No. 27 at 41, 148; Doc. No.

27-3 at 2). Baron does not cite this temporal proximity, but instead alleges the temporal proximity at

issue is between the time Carlin, not OVH, learned of the complaint and the time Baron’s hours

were reduced. I do not agree. The testimony of both Baron and Carlin make clear Carlin pursued

the investigation of Baron’s employment status at the request of the union, not in response to any

recently-acquired knowledge of Baron’s sexual harassment complaint. (Doc. No. 27 at 44-46; Doc.

No. 29 at 34-35). Baron welcomed this investigation with hopes that she would be converted to a

full-time employee at its conclusion. (Doc. No. 27 at 44-46). Only when the investigation did not

result in her favor did Baron complain it was pursued in retaliation. But there is nothing to support

this inference.

        Because there is no evidence that the investigation into her hours nor the resulting reduction

was caused in any way by her sexual harassment complaint, Baron falls short of her burden to prove

a prima facie case of Title VII retaliation.

B.      PRETEXT

        Even if Baron was able to establish a prima facie case, the claim would not survive summary

judgment. OVH stated Baron’s hours were reduced to comply with the part-time classification of

her position, a decision it claims was supported by the outcome of an investigation which revealed

                                                  4
there was too little work to justify full-time hours for the part-time position. Thus, the burden shifts

back to Baron to prove this reason was merely a pretext. Baron can make such a showing in one of

three ways:

        (1) that the proffered reasons had no basis in fact, (2) that the proffered reasons did
        not actually motivate the employer's action, or (3) that they were insufficient to
        motivate the employer's action.

Chen v. Dow Chem. Co., 580 F.3d 394, 400 (6th Cir. 2009) (citation omitted). Baron admits she was

classified as a part-time employee but challenges the truthfulness of the proffered reason as well as

the legitimacy of the investigation.

        Regarding the investigation OVH pursued to arrive at the reason, Baron alleges the

investigation was flawed because her direct supervisor was not known by Carlin and was never

consulted. This is true, but the investigation need not be “optimal” to be sufficient. Smith v. Chrysler

Corp., 155 F.3d 799, 807 (6th Cir. 1998). Instead, “the key inquiry in assessing whether an employer

holds such an honest belief is whether the employer made a reasonably informed and considered

decision before taking the complained-of action. An employer has an honest belief in its rationale

when it reasonably relied on the particularized facts that were before it at the time the decision was

made.” Allen v. Highlands Hosp. Corp., 545 F.3d 387, 398 (6th Cir. 2008) (further quotation omitted).

        In this case, Carlin made the decision after reviewing Baron’s formal hiring documentation,

along with Baron’s payroll history and documentation of her work supplied by Chris Kaufman, the

supervisor of Baron’s supervisor. (Doc. No. 29 at 43-44, 55-57). The documentation of Baron’s

work consisted of formal work orders along with a Word document composed by Baron herself.

((Doc. No. 29 at 55-56). Baron claims the work orders provided an incomplete depiction of her

hours, but the additional Word document does not sufficiently account for the alleged discrepancy.

Instead, the document states only the tasks Baron had completed or was scheduled to complete

without any details as to the number of hours those tasks required. (Doc. No. 27-22).




                                                   5
        I acknowledge Baron’s allegation that the document was hurriedly composed and

sympathize with her position. But, without more, I cannot consider this admittedly undetailed

account to be “sufficient evidence from which the jury could reasonably reject [OVH’s] explanation

and infer that the [OVH] ... did not honestly believe in the proffered nondiscriminatory reason for

its adverse employment action.” Tingle v. Arbors of Hilliard, 692 F.3d 523, 531 (6th Cir. 2012)

(quoting Braithwaite v. Timken Co., 258 F.3d 488, 493-94 (6th Cir. 2011)). That is, given the evidence

acquired through this reasonable investigation, OVH had an “honest belief” that Baron’s part-time

position did not require the forty hours of work for which she was being paid.1 As such, Baron

cannot establish the decision was a pretext for discrimination.

                                        V.      CONCLUSION

        While these are regrettable circumstances, there is no evidence that would allow me – or a

jury – to conclude OVH’s decision to reduce Baron’s hours to comply with her part-time

classification was made in retaliation for Title VII protected conduct. Therefore, for the foregoing

reasons, OVH’s motion for summary judgment is granted.

        So Ordered.

                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




1
 Further evidence supports concluding the position did not require forty hours per week: Baron
admitted that in 2015, prior to the reduction of hours, she never worked a full 80 hours in a two-
week pay period. (Doc. No. 27 at 136-46).
                                                   6
